Citation Nr: 1523884	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  06-01 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a low back condition, to include degenerative disc disease (DDD).


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Esq.


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from May 1973 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In February 2008, the Board remanded the claim for further development.  A September 2009 Board decision denied the Veteran's claim.  A May 2010 Order of the Court of Appeals for Veterans Claims (Court) granted a joint motion by the parties to vacate that portion of the Board decision that denied the claim and to remand it to the Board.  In December 2010, the Board remanded the claim for further development.  A September 2013 Board decision again denied the claim.  A September 2014 Order of the Court granted a joint motion by the parties to vacate that part of the September 2013 Board decision that denied the claim and to remand the matter to the Board.  This matter is now before the Board for further review.

The issues of whether new and material evidence has been received sufficient to reopen claims of entitlement to service connection for bilateral hearing loss and for tinnitus have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  See Board Decision, September 2013; Claim, June 2014.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran served on active duty from May 1973 to June 1976.  He claims entitlement to service connection for a low back condition, including DDD.

The Board notes the facts of this case have been discussed in detail in prior Board decisions and remands.  Most recently, the Court granted a joint motion by the parties to remand this matter because the Veteran identified outstanding private treatment records at City Hospital had not yet been requested, and because the Board did not address the December 2009 evaluation form in the claims file completed by Dr. S. that includes a positive nexus opinion.  The Board emphasizes that this fill-in-the-blank type of form was not an official VA, SSA, or other official government form, and is not a part of the Veteran's VA treatment records, although the Board does acknowledge that Dr. S. is a VA physician.  

Therefore, the Board will remand this matter so that copies of any relevant, outstanding private treatment records from City Hospital relating to treatment for the Veteran's back may be obtained.

Also, on remand, the RO should review the December 2009 evaluation report prepared by Dr. S. prior to re-adjudicating the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete a new Form 21-4142 identifying the dates of treatment for his back condition at City Hospital in Martinsburg so that any outstanding records may be associated with the claims file.  See, e.g., Form 21-4142, October 2011; VA treatment records, January 4, 2005, and February 2, 2005.

2.  Then, after having reviewed the entire claims file, including the December 2009 evaluation record prepared by Dr. S., readjudicate the Veteran's claim.  If the claim remains denied, he should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

